LANDAU, J.,
dissenting.
ORS 107.135 provides that a “substantial change in economic circumstances,” not occasioned by a bad faith *407change in employment, is sufficient to trigger a modification of a child support award. In this case, there is no dispute that there has been a “substantial change in economic circumstances.” In addition, there is no dispute that the substantial change in circumstances was not occasioned by a bad faith change in father’s employment. The trial court nevertheless held, and the majority agrees, that father is not entitled to seek modification of the child support award, because any change in the award might work a hardship on the children. The majority avoids the clear command of the statute by glossing it with the holding of one Supreme Court case, Nelson and Nelson, 225 Or 257, 357 P2d 536 (1960), which was decided before ORS 107.135 was enacted, and by ignoring the contrary holding of a more recent Supreme Court case, Willis and Willis, 314 Or 566, 840 P2d 697 (1992), that construed and applied the statute.
Respectfully, I suggest that the majority is wrong. Husband has shown all that the statute requires to be entitled to seek modification of the child support award. Nothing in ORS 107.135 or any other statute requires him to establish as a prerequisite to modification that a change in support will not work a hardship on mother or the children. The Supreme Court, in fact, expressly held in Willis that it is error to venture beyond considerations enumerated in the statute when determining whether to modify an award of support. The child support statutes expressly provide that such considerations may be taken into account in determining the extent to which the award is to be modified, not as an excuse to avoid the modification process entirely at the outset.
The role of the courts in determining whether and to what extent to modify an award of child support is a matter determined by statute. See, e.g., Burnett et al v. Hatch, 200 Or 291, 298, 266 P2d 414 (1954) (in domestic relations cases, courts have only that authority granted by statute); Edwards and Edwards, 124 Or App 646, 649, 863 P2d 513 (1993), adhered to as modified 127 Or App 489, 873 P2d 401 (1994) (same). In construing those statutes, we attempt to ascertain the intentions of the legislature, looking first, and foremost, to the text of the statutes in their context. PGE v. Bureau of Labor and Industries, 317 Or 606, 610-12, 859 P2d 1143 (1993). The context includes the common-law and statutory framework in which the law was enacted. Goodyear Tire & *408Rubber Co. v. Tualatin Tire & Auto, 322 Or 406, 416-17, 908 P2d 300 (1995), recons allowed (July 23, 1996).
I begin with the law that existed before the adoption of the current statutes. Before the overhaul of the domestic relations statutes in 1971, courts exercised considerable discretion in setting child support awards and in later modifying those awards. ORS 107.130 (1959) provided that the courts have the power “to set aside, alter or modify” portions of a divorce decree providing for the care and custody of minor children. It was in that statutory context that the Supreme Court decided Nelson. In that case, the court held that a paying spouse’s change in employment may be a basis for modifying a child support award, provided that change was made in good faith — that is, the change was not made merely to worsen the spouse’s financial condition to justify a reduction in the support obligation — and provided also that the change did not work an undue hardship on the children. Id. at 264.
In 1971, the legislature substantially revised the domestic relations statutes. It created, as part of those revisions, what is now ORS 107.135. The text of that section, however, remained as before: It provided, without further qualification, that the court may “[s]et aside, alter or modify” child support awards. ORS 107.135(1)(a) (1971).
In 1983, the legislature amended ORS 107.135 to add a new section that constrains the court’s authority to modify child support. The amended statute permitted courts to modify such awards upon “changes in circumstance,” which the legislature defined to include “a substantial change in the cost of reasonable and necessary expenses to either party.” ORS 107.135(2)(a) (1983). In 1987, the legislature further amended that section to provide that “[a] substantial change in economic circumstances of a party * * * is sufficient for the court to reconsider its order of support.” ORS 107.135(2)(a) (emphasis supplied). That language remains in the statute today. In addition, the 1987 Legislature added a new section describing what courts may consider in determining whether a “substantial change in economic circumstances” has occurred. Under the terms of the new section, also remaining substantially unchanged today, the court must consider all sources of potential income to either party, *409including retirement benefits and the reasonable possibility of future income and assets. ORS 107.135(3)(a). The section also provides that, if the substantial change in economic circumstances occurred as a result of a “voluntary reduction in income,” such as retirement or a job change, the court must determine whether the voluntary reduction was taken “in good faith,” that is, whether it was “for the primary purpose of avoiding the support obligation.” ORS 107.135(3)(b).
The statute, as amended in 1983 and 1987, thus imposes at most two conditions on the entitlement to modification of a child support award. If a party requesting modification establishes those prerequisites, then child support must be recalculated in accordance with the Uniform Child Support Guidelines. See Grage and Grage, 109 Or App 311, 314, 819 P2d 322 (1991) (“once a change in circumstances sufficient to warrant a modification has been shown, the guidelines control the amount of child support”). First, the party requesting modification must establish that there is a “substantial change in economic circumstances.” That, by itself, “is sufficient” to warrant a modification, unless the change was occasioned by a “voluntary reduction” in income. In the case of a voluntary reduction, a second condition must be established, namely, that the voluntary reduction was taken in good faith. That is all that the statute requires. There is no mention of a need to prove that modification of any sort will not work a hardship on the nonpaying spouse or the child. There is no mention of other equitable considerations.
It is true, as mother and the majority contend, that several decisions of this court after 1987 continued to apply the Nelson rule and required proof not only of a substantial ‘ change in economic circumstances but also that changing the amount of support would not work an undue hardship on the children. In Gay and Gay, 108 Or App 121, 814 P2d 543 (1991), for example, we held that: *410Id. at 125 (emphasis in original). See also Hogue and Hogue, 115 Or App 697, 700, 839 P2d 760 (1992), adhered to as modified 118 Or App 89, 846 P2d 422 (1993) (“[E]ven when an obligor acts in good faith, child support will not necessarily be modified. We evaluate the ‘particulars of his changed circumstances, considering all the relevant factors,’ as well as [the child’s] welfare.”) (citing Jones, 106 Or App at 268).
*409“A voluntary decrease in an obligor’s income may justify a reduction in child support, if the change is made in good faith, ORS 107.135(3)(b); Jones and Jones, 106 Or App 264, 267, 806 P2d 1170 (1991), and if the hardship to the obligor if the decrease is not allowed outweighs the hardship to the child that the reduction would cause. Nelson and Nelson, 225 Or 257, 264, 357 P2d 536 (1960).”
*410In Willis, however, the Supreme Court held that it is inappropriate to condition a modification on equitable conditions not enumerated in the statute. In that case, the father was imprisoned after the dissolution judgment, and the trial court suspended his obligation to pay child support until his release. We reversed, holding that the father “should not be able to escape bis financial obligation to his children simply because his misdeeds have placed him behind bars.” Willis, 109 Or App 584, 587, 820 P2d 858 (1991), rev’d 314 Or 566, 840 P2d 697 (1992). We cited as authority for our decision the Supreme Court’s earlier decision in Nelson, as well as our own prior decisions in Gay and Jones.
The Supreme Court reversed, chiding us for failing to apply ORS 107.135, which includes no such equitable considerations in its terms. Willis, 314 Or at 569. The court quoted the statute and concluded that modification depended on the following considerations only:
“Father sought to modify his support obligation alleging a ‘substantial change in economic circumstances.’ ORS 107.135(2)(a). He sought a reduction of the support obligation ‘based upon a reduction of [his] financial status,’ ORS 107.135(3)(b), and mother opposed the motion. Under ORS 107.135(3)(b), the question is whether the reduction of father’s financial status was a ‘voluntary reduction of income or self-imposed curtailment of earning capacity’ and, if so, whether that reduction or curtailment ‘was not taken in good faith but was for the primary purpose of avoiding the support obligation.’ ”
Id. at 570. As for this court’s reliance on the father’s unclean hands, the court made short work:
“The equitable doctrine of ‘unclean hands,’ on which the Court of Appeals relied below, does not bar a party from seeking a modification of the child support provisions of a *411dissolution judgment, because ORS 107.135 supplies the governing standard in this situation.”
Id. at 569 n 1 (emphasis supplied). The court then held that the father’s incarceration did occasion a substantial change in economic circumstances. In so doing, the court considered whether the father had any sources of income or assets in spite of his incarceration, as ORS 107.135(3) requires. The court found that there was no evidence of additional income or assets. The court noted that the mother had conceded that the father had not become incarcerated to avoid his support obligation. Accordingly, the court concluded that the father had satisfied the requirements of ORS 107.135. It reversed this court and affirmed the order of the trial court suspending the support obligation. Id. at 570-71.
With the foregoing in mind, I turn to the language of the statute and the facts of this case. As in Willis, father in this case has moved to modify his support obligation, alleging a “substantial change in [economic] circumstances” under ORS 107.135(2)(a). As in Willis, he seeks a reduction of the support obligation “based on the reduction of [his] financial status.” ORS 107.135(3)(b). As in Willis, mother in this case opposed the motion. As in Willis, therefore,
“the question is whether the reduction of father’s financial status was a ‘voluntary reduction of income or self-imposed curtailment of earning capacity and, if so, whether that reduction or curtailment ‘was not taken in good faith but was for the primary purpose of avoiding the support obligation.’ ”
Willis, 314 Or at 570, quoting ORS 107.135(3)(b).
The trial court in this case found, and no one contests, that father’s reduction of financial status was made in good faith and that it produced a substantial reduction in his income. That being the case, the requirements of ORS 107.135 have been met, and father is entitled to a modification of his support obligation. The trial court therefore erred, in my view, in failing to modify the award. I hasten to add that I venture no opinion as to what extent the award must be modified. That is for the trial court to determine by applying the child support guidelines. Grage, 109 Or App at 314. The guidelines statute and implementing regulations *412expressly provide a mechanism for taking into account “special hardships of a parent” and the “needs of the child” in setting the amount of the modified support award. ORS 25.280; OAR 137-50-330(2)(a)(F). The sole issue that is before us at this juncture is whether the trial court correctly determined that, despite father having established the requisite good faith and substantial change in economic circumstances, there is no basis on which to modify the child support award. In the light of the language of the statute, particularly as construed by the Supreme Court in Willis, it is clear that the trial court erred.
The majority arrives at a different result on the basis of the trial court’s application of the Nelson rule. The majority explains the continued vitality of Nelson by appealing to a rule of construction and an equitable catch phrase, but, in my view, the aphorisms simply do not support the majority’s opinion.
The majority first appeals to the rule that “[i]t is well established that the text of a statute must be viewed in the light of judicial interpretations.” 146 Or App at 404-05. Of course, prior construction is always a relevant consideration. But as a matter of common sense, such prior construction applies only to the extent that the court actually construed the statute at issue. In this case, the majority appeals to the rule as a basis for incorporating the 1960 Nelson decision into a statute that was not enacted until nearly three decades after Nelson was decided. Thus, the rule the majority cites simply does not apply.
The majority suggests that, if Nelson does not apply directly, by virtue of the rule of prior construction, it certainly applies indirectly, by virtue of our own cases continuing to apply the older decision to the newer statute. The problem with that argument is that it ignores the fact that the Supreme Court held in Willis that we were wrong when we did so. The majority, of course, does not like the court’s decision in Willis, as evidenced by the scant attention that it pays to its holding. Instead, it reads the case quite narrowly and upbraids me for reading too much into a mere footnote in the Supreme Court’s decision. 146 Or App at 405-06. The majority, however, mischaracterizes my reading of Willis and, having defeated the straw man, declares victory. In my view, the *413clear holding of a Supreme Court decision may not so artfully be avoided.
To begin with, the majority ignores the fact that we relied on Nelson as support for our consideration of equitable factors in Willis, and still the Supreme Court reversed. The majority further ignores the fact that the Supreme Court explained that it rejected our consideration of unclean hands because that equitable factor is not contained in the language of the statute. I cannot imagine by what feat of semantic sleight of hand we may read Willis to discountenance one equitable consideration, because it is not contained in the statute, but to allow other considerations, even though they also are not contained in the statute. Most important, the majoritys reading of Willis cannot be reconciled with the Supreme Court’s holding in that case, which was that husband was entitled to seek modification of his support obligation, because he had established the two — and only two— statutory requirements:
“whether the reduction of father’s financial status was a Voluntary reduction of income or self-imposed curtailment of earning capacity and, if so, whether that reduction or curtailment ‘was not taken in good faith but was for the primary purpose of avoiding the support obligation.’ ”
314 Or at 570. That, I hasten to note, is not a footnoted aside; it is the Supreme Court’s construction of the statute.1
The majority also appeals to equity as a basis for considering, at the outset, the potential hardship of modifying a child support award. According to the majority,
“[b]ecause these are suits in equity and the interests of the children are of paramount importance, it is appropriate that the court take into consideration the effect that a reduction in support will have on the children.”
146 Or App at 405. The majority never explains how equity empowers this court to write into a statute a consideration *414that simply is not there. See ORS 174.010. Aside from that, the majority’s appeal to equity once again attacks a straw man. I do not assert that trial courts are without authority to consider hardships to children or to parents in modifying child support. To the contrary, I have taken pains to note that the child support statutes and regulations expressly provide for consideration of such matters in the modification process. They do not authorize the courts to avoid the process, however, merely by concluding, at the outset, that it would be inequitable to consider modifying a child support award, even when the party seeking support otherwise satisfied all statutory requirements for doing so.
Finally, the majority chastises me for “forgetting” that the modification statute is discretionary and “does not require a wholesale adoption of the moving party’s position.” 146 Or App at 406. According to the majority, “[a] court may reconsider its original award and conclude that it remains correct.” Id. Once again, the majority resorts to disproving an argument that I do not make. And once again, I remind the majority that the child support statutes and rules plainly allow the courts to consider hardships to the parents and the needs of the child in the proper sequence, and that there is nothing in those statutes or rules that prevents a court that entertains a modification request from concluding that, in the final analysis, no modification of the award is appropriate.
In short, the command of the statute, as construed by the Supreme Court in Willis, is clear. If a party seeking modification establishes the two prerequisites for obtaining reconsideration of a child support obligation, the court must go forward with the reconsideration process in accordance with the child support statutes and regulations. Whether that process results in an actual modification of the award will depend on the court’s evaluation of the pertinent facts in the light of those statutes and regulations. But the court may not anticipate that result and refuse to go through the process.
I dissent.
Richardson, C. J., and Leeson and Armstrong, JJ., join in this dissent.

 I am not alone in questioning the vitality of our post -Nelson cases in the light of that construction. See Maureen H. McKnight, Modification, in 2 Family Law § 12.86 (1994 Supp) (“In deciding its first case under ORS 107.135(3)(b), the Oregon Supreme Court cast some doubt on the scope of the inquiry. The [Willis] decision * ** * focuses only on the first two factors, which are statutorily based * * * [and] did not mention the additional showing of comparative hardship to the obligor and the child required by the court of appeals precedents.”).